DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed 25 October 2019.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salapura et al. (US 20180007127 A1).

In regards to Claims 1, 8, and 15, Salapura discloses:
A system comprising: a memory storing processor-executable process steps (See Salapura: Fig. 1 – Memory 16); 
a processing unit (See Salapura: Fig. 1 – Central Processing Unit 12) to execute the processor-executable process steps to: 
associate a first plurality of software licenses of a first type with a first plurality of cloud-based resources (See Salapura: Para. [0099] – “This is step 800. When an application (or, more generally, some resource) that requires licensing is installed and started on this disaggregated server, this is indicated to the license manager. This is step 802. In particular, the license manager receives information of the server ID, and the amount and type of resources assigned to it. At step 804, the license cost calculator calculates an optimal type of license needed for this configuration. At step 806, the license allocator allocates an available license (or multiple licenses), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. This then becomes the “current license configuration” for the server entity”, See Salapura: Para. [0043] – “While the above-described compute environment is preferred, it is not intended to be limiting. Aspects of the disaggregated compute system of this disclosure may be implemented in a data center that provides a conventional cloud computing model of service delivery” – Salapura discloses associating/allocating a plurality of software licenses to a plurality of applications/resources installed on a disaggregated server implemented in a data center providing conventional cloud computing resources); 
determine a first number of the first plurality of software licenses to activate based on the first plurality of cloud-based resources (See Salapura: Para. [0099] – “Then, at step 808, the one or more licenses are marked as not available and, at step 810, these allocated license(s) removed from the pool of licenses otherwise available to the license manager. Steps 808 and 810 may be combined; in the alternative, step 810 may not be necessary if marking the license as not available has the effect of removing it from the license pool. At step 812, the license tracking and billing component starts tracking the license(s) as allocated to this server ID, and starts its ; 
activate the first number of the first plurality of software licenses (See Salapura: Para. [0099] – “Then, at step 808, the one or more licenses are marked as not available and, at step 810, these allocated license(s) removed from the pool of licenses otherwise available to the license manager. Steps 808 and 810 may be combined; in the alternative, step 810 may not be necessary if marking the license as not available has the effect of removing it from the license pool. At step 812, the license tracking and billing component starts tracking the license(s) as allocated to this server ID, and starts its billing to that server. Preferably, this information of server ID is connected with the account to which the server is billed, and appropriate license costs are added there. This completes the initial license allocation routine.” – Salapura discloses determining a number of licenses allocated to a server ID that has the corresponding plurality of applications/resources installed and activating (initiating the billing process for) said licenses); 
monitor usage of the first plurality of cloud-based resources (See Salapura: Para. [0100] – “At step 902, and based on the resource allocation mechanism determining the new resource type and amount (and component IDs) that are required by the disaggregated system, an indication that scale-up or scale-down has occurs is provided to the license manager. At step 904, the license manager receiver receives information of the server ID, and the amount and type of its then-allocated resources, as determined by the resource allocation mechanism.” – Salapura discloses monitoring the usage of resources at the server by a resource allocation mechanism which provides an indication that a scale-up/scale-down has occured); 
determine, based on the monitored usage, a second one or more cloud-based resources to add to the first plurality of cloud-based resources (See Salapura: Para. [0100] – “At step 905, a test ; 
in response to the determination of the second one or more cloud-based resources, determine a second number of the first plurality of software licenses to activate based on the second one or more cloud-based resources (See Salapura: Para. [0100] – “When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. At step 912, once again these licenses are marked as not available, and they are removed from the pool of available licenses.” – Salapura discloses removing from the previously drawn from license pool a second number of licenses based on the required resources for the scale-up or scale-down); and 
activate the second number of the first plurality of software licenses (See Salapura: Para. [0100] – “At step 916, the license tracking and billing component is notified to stop tracking of the previous license (if necessary), and to start tracking the new license to this server ID, and to associate the license charges to that server.”).

In regards to Claims 2, 9, and 16, Salapura discloses:
A system according to Claim 1, the processing unit to execute the processor-executable process steps to: monitor usage of the first plurality of cloud-based resources and the second one or more cloud-based resources (See Salapura: Para. [0100] – “At step 902, and based on the resource allocation mechanism determining the new resource type and amount (and component IDs) that are required by the disaggregated system, an indication that scale-up or scale-down has occurs is provided to the license manager. At step 904, the license manager receiver receives information of the server ID, and the amount and type of its then-allocated resources, as determined by the resource allocation mechanism.” – Salapura discloses monitoring the usage of resources at the server by a resource allocation mechanism which provides an indication that a scale-up/scale-down has occured); 
determine, based on the monitored usage of the first plurality of cloud-based resources and the second one or more cloud-based resources, a third one or more cloud-based resources to add to the first plurality of cloud-based resources and the second one or more cloud-based resources (See Salapura: Para. [0100] – “At step 905, a test is performed to determine whether the current license configuration is still appropriate. If the outcome of the test at step 905 is that the current license configuration is still appropriate for the server entity as modified, then the routine terminates. If, however, the outcome of the test at step 905 indicates that the current license configuration needs to be changed (e.g., due to under-licensing or over-licensing), the routine continues at step 906. At step 906, the license cost calculator calculates the optimal type of license needed for this new (i.e. modified) configuration. When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server.” – Salapura disclosing, based on the indication provided by the resource ; 
in response to the determination of the third one or more cloud-based resources, determine a third number of the first plurality of software licenses to activate based on the third one or more cloud-based resources (See Salapura: Para. [0100] – “When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. At step 912, once again these licenses are marked as not available, and they are removed from the pool of available licenses.” – Salapura discloses removing from the previously drawn from license pool a second number of licenses based on the required resources for the scale-up or scale-down); 
determine that a number of inactive ones of the first plurality of software licenses is less than the third number (See Salapura: Para. [0100] – “When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. At step 912, once again these licenses are marked as not available, and they are removed from the pool of available licenses.” – Salapura discloses removing allocated licenses from the pool of licenses. It is clear to one of ordinary skill in the art that said this could not occur if the number of inactive licenses is greater than the number of licenses to be allocated thus implicitly performing a determination that the number of inactive licenses in the pool is less than the amount needed to be allocated); and 
in response to the determination that that number of inactive software licenses of the first plurality of software licenses is less than the third number, activate one or more software licenses of a second type and associate the one or more software licenses of the second type with the third one or more cloud-based resources (See Salapura: Para. [0100] – “At step 916, the license tracking and billing component is notified to stop tracking of the previous license (if necessary), and to start tracking the new license to this server ID, and to associate the license charges to that server.”).

Claims 2, 9, and 16 recite duplicate processes for performing the processes recited in claims 1, 8, and 15 in an additional instance, essentially performing a repeat of the recited processes. The examiner asserts that Salapura discloses performing the aforementioned processes repeatably as Salapura discloses performing the recited processes for purposes of scalability. It is known to one of ordinary skill in the art that processes intended for scalability must be repeatable at each scale by definition. If said processes were not repeatable at multiple scales, they would be considered to be scale-able by definition. Therefore, the examiner asserts that Salapura recitation of scale-able processes fully discloses the limitations recited in claims 2, 9, and 16.

In regards to Claims 3, 10, and 17, Salapura discloses:
A system according to Claim 2, wherein the first type of software license is associated with a validity period, and a first fee associated with the first type of software license is based on the validity period, and wherein a second fee associated with the second type of software license is based on usage of the second type of software license (See Salapura: Para. [0093] – “The license cost calculator 728 typically execute one or more license cost calculation algorithms. These algorithms may perform simple calculations (e.g., based on a fixed cost times a number of license copies) to much more complex cost calculations that factor in time of day, load, latency, and other performance parameters, as well as combinations of such factors.” – Salapura discloses a license cost calculator that determines costs/fees associated with both the first and second type of software license at the time of allocation based on multiple performance .

In regards to Claims 4, 11, and 18, Salapura discloses:
A system according to Claim 2, wherein in response to the determination that the number of inactive software licenses of the first plurality of software licenses is less than the third number, determine that license resource elasticity is enabled and activate the one or more software licenses of the second type based on the determination that automatic license resource elasticity is enabled (See Salapura: Para. [0100] – “When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. At step 912, once again these licenses are marked as not available, and they are removed from the pool of available licenses.” – Salapura discloses removing allocated licenses from the pool of licenses. It is clear to one of ordinary skill in the art that said this could not occur if the number of inactive licenses is greater than the number of licenses to be allocated thus implicitly performing a determination that the number of inactive licenses in the pool is less than the amount needed to be allocated, See Salapura: Para. [0100] – “At step 916, the license tracking and billing component is notified to stop tracking of the previous license (if necessary), and to start tracking the new license to this server ID, and to associate the license charges to that server.” – Salapura discloses elastically allocating additional licenses in response to a change in scale. Additionally, when considering the function “determine that license resource elasticity is enabled” under broadest reasonable interpretation, the examiner must conclude that said function encompasses any determination that elasticity of allocating licenses and resources is possible. Therefore, as Salapura discloses performing elastic allocation, it is clear to one of .

In regards to Claims 5, 12, and 19, Salapura discloses:
A system according to Claim 1, the processing unit to execute the processor- executable process steps to: monitor usage of the first plurality of cloud-based resources and the second one or more cloud-based resources (See Salapura: Para. [0100] – “At step 902, and based on the resource allocation mechanism determining the new resource type and amount (and component IDs) that are required by the disaggregated system, an indication that scale-up or scale-down has occurs is provided to the license manager. At step 904, the license manager receiver receives information of the server ID, and the amount and type of its then-allocated resources, as determined by the resource allocation mechanism.” – Salapura discloses monitoring the usage of resources at the server by a resource allocation mechanism which provides an indication that a scale-up/scale-down has occured); 
determine, based on the monitored usage of the first plurality of cloud-based resources and the second one or more cloud-based resources, a third one or more cloud-based resources to add to the first plurality of cloud-based resources and the second one or more cloud-based resources (See Salapura: Para. [0100] – “At step 905, a test is performed to determine whether the current license configuration is still appropriate. If the outcome of the test at step 905 is that the current license configuration is still appropriate for the server entity as modified, then the routine terminates. If, however, the outcome of the test at step 905 indicates that the current license configuration needs to be changed (e.g., due to under-licensing or over-licensing), the routine continues at step 906. At step 906, the license cost calculator calculates the optimal type of license needed for this new (i.e. modified) configuration. When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or ; 
in response to the determination of the third one or more cloud-based resources, determine a third number of the first plurality of software licenses to activate based on the third one or more cloud-based resources (See Salapura: Para. [0100] – “When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. At step 912, once again these licenses are marked as not available, and they are removed from the pool of available licenses.” – Salapura discloses removing from the previously drawn from license pool a second number of licenses based on the required resources for the scale-up or scale-down); 
determine that a number of inactive ones of the first plurality of software licenses is less than the third number (See Salapura: Para. [0100] – “When the license calculator determines that a different type or amount of the license is needed, this is indicated to the license allocator at step 908. At step 910, the license allocator allocates an available license (or multiple ones), as recommended by the license calculator, and allocates it (or them) to this disaggregated server. At step 912, once again these licenses are marked as not available, and they are removed from the pool of available licenses.” – Salapura discloses removing allocated licenses from the pool of licenses. It is clear to one of ordinary skill in the art that said this could not occur if the number of inactive licenses is greater than the number of licenses to be allocated thus implicitly performing a determination that the number of inactive licenses in the pool is less than the amount needed to be allocated); 
in response to the determination that that number of inactive software licenses of the first plurality of software licenses is less than the third number, determine whether license resource elasticity is enabled; and 
if it is determined that license resource elasticity is not enabled, determine to not add the third one or more cloud-based resources o the first plurality of cloud-based resources and the second one or more cloud-based resources (See Salapura: Para. [0100] – “At step 916, the license tracking and billing component is notified to stop tracking of the previous license (if necessary), and to start tracking the new license to this server ID, and to associate the license charges to that server.” – Salapura discloses elastically allocating additional licenses in response to a change in scale. Additionally, when considering the function “determine that license resource elasticity is enabled” under broadest reasonable interpretation, the examiner must conclude that said function encompasses any determination that elasticity of allocating licenses and resources is possible. Therefore, as Salapura discloses performing elastic allocation, it is clear to one of ordinary skill in the art that such as allocation could not be performed without a first determination that said procedure is possible. Furthermore, the examiner has determined that an embodiment of the claim exists in which license resource elasticity is enabled thus rendering the determination function to be an optional function. Thus, in accordance with MPEP 2143.03, the function cannot be given patentable weight under the broadest reasonable interpretation.).

In regards to Claims 6 and 13, Salapura discloses:
A system according to Claim 5, wherein if it is determined that license resource elasticity is enabled, activate one or more software licenses of a second type and associate the one or more software licenses of the second type with the third one or more cloud-based resources (The examiner has determined that the aforementioned claim limitation constitutes a recitation of an optional function as an embodiment of the claimed invention in which license resource elasticity is not enabled. Thus, in accordance with MPEP 2143.03, the function cannot be given .

In regards to Claims 7 and 14, Salapura discloses:
A system according to Claim 6, wherein the first type of software license is associated with a validity period, and a first fee associated with the first type of software license is based on the validity period, and wherein a second fee associated with the second type of software license is based on usage of the second type of software license. (See Salapura: Para. [0093] – “The license cost calculator 728 typically execute one or more license cost calculation algorithms. These algorithms may perform simple calculations (e.g., based on a fixed cost times a number of license copies) to much more complex cost calculations that factor in time of day, load, latency, and other performance parameters, as well as combinations of such factors.” – Salapura discloses a license cost calculator that determines costs/fees associated with both the first and second type of software license at the time of allocation based on multiple performance parameters of said licenses. It is clear to one of ordinary skill in the art that the valid duration of a license would be considered a performance parameter of a license)

In regards to Claim 20, Salapura discloses:
A system according to Claim 19, wherein if it is determined that license resource elasticity is enabled, the resource manager is to activate one or more software licenses of a second type and associate the one or more software licenses of the second type with the first subscription, wherein the first type of software license is associated with a validity period, and a first fee associated with the first type of software license is based on the validity period, and wherein a second fee associated with the second type of software license is based on the second type of software license (The examiner has determined that the aforementioned claim limitation constitutes a recitation of an optional function as an embodiment of the claimed invention in which license resource elasticity is not enabled. Thus, in accordance with MPEP 2143.03, the function cannot be given patentable weight under the broadest reasonable interpretation. For purposes of compact prosecution, the examiner cites the following: See Salapura: Para. [0093] – “The license cost calculator 728 typically execute one or more license cost calculation algorithms. These algorithms may perform simple calculations (e.g., based on a fixed cost times a number of license copies) to much more complex cost calculations that factor in time of day, load, latency, and other performance parameters, as well as combinations of such factors.” – Salapura discloses a license cost calculator that determines costs/fees associated with both the first and second type of software license at the time of allocation based on multiple performance parameters of said licenses. It is clear to one of ordinary skill in the art that the valid duration of a license would be considered a performance parameter of a license).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Casey et al. (US 20160162666 A1) generally discloses a license manager programed to reserve an individual license of a set of authorized licenses for a vendor software instance.
Doddavula et al. (US 20140289412 A1) generally discloses devices and methodology for allocating one or more resources optimally in a composite cloud environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685